BOWEN, Presiding Judge,
dissenting.
I would affirm this cause. The record reflects that the motion for youthful offender treatment was denied after “consideration”. By remanding to the trial court to investigate and examine the appellant at a hearing, the majority extends to the appellant a right not granted by statute nor prior decision of the appellate courts of this state. More significantly, the appellant was sentenced as an habitual offender to life imprisonment. It is an exercise in futility and totally unreasonable to even suggest that this appellant could realistically even be considered for youthful offender treatment under these circumstances.